PD-0942&0943-15

                                   NO.



DAVID BLAINE McKINLEY                           §           IN THE COURT OF
                                                §
v.                                              §           CRIMINAL APPEALS              FILED IN
THE STATE OF TEXAS                              §           OF TEXAS            C0URT OF CRIMINAL APPEALS
                                                                                        JUL 24 2015

                       Pro Se Motion for Extension of Time                           Abel a
                   To File Petition for Discretionary Review                                C0s a'
TO THE HONORABLE COURT OF CRIMINAL APPEALS:

       COMES NOW the Appellant/Petitioner in the above-styled and numbered cause and

respectfully moves this Honorable Court to extend the time for filing the Appellant's Petition for

Discretionary Review in this cause and in support thereof would show to the Court the

following:

       1.     The style and number of this case in the Court of Appeals, is: David Blaine

McKinley v. The State ofTexas. Appeal No. 10-14-00202-CR and 10-14-00203-CR.

       2.     The style and number of the case in the trial court is: The State of Texas v. David

Blaine McKinley. Cause No. 37611-CR and 37612-CR from the 40th Judicial District Court of

Ellis County, Texas.

       3.     The Appellant was convicted of the felony offense of Continuous Sexual Abuse

of a Child, a First Degree Felony and Indecency with a child.

       4.     Judgment was entered on April 11, 2014 and punishment was assessed at 25

years confinement in the Texas Department of Criminal Justice—Institutional Division.

       5.     The conviction was affirmed in the Court of Appeals on July 2,2015.

PRO SE MOTION FOR AN EXTENSION OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW - Page 1
        6.      The deadline for filing the Appellant's Petition for Discretionary Review in this
cause is August 1,2015.

        7.      An extension of time for a period of sixty (60) days is requested that would make
the due date August 31, 2015.

        8.      No prior request for an extension of time has been made.

        9.      The facts relied upon to show good cause for the requested extension is, as
follows: The Appellant/Petitioner was represented by court appointed counsel during the appeal
of this case to the Court of Appeals. The Appellant/Pertioner has elected to proceed pro se.
Therefore, additional time is needed for the Appellant/Petitioner to either prepare and file the
Petition pro se or to seek legal assistance in filing the Petition.

       WHEREFORE, PREMISES CONSIDERED, the Appellant /Petitioner respectfully
requests that this Honorable Court extend time for filing the Petition for Discretionary Review in
this cause to fib G^r 3 \ , 2015.

                                                Respectfully submitted,




                                                 )avid Blaine McKinlev
                                                David         McKinley
                                                TDCJ # 01926785
                                                Stiles Unit
                                                3060 FM 3514
                                                Beaumont, Texas 77705




PRO SE MOTION FOR AN EXTENSION OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW - Page 2
                              CERTIFICATE OF SERVICE

       The Appellant/Petitioner hereby certifies that a true and correct copy of the foregoing

Motion has been mailed to the District Attorney, Appellate Division, Ellis County Courthouse,

109 S. Jackson Street, Waxahachie, Texas 75165, and mailed via U.S. mail, to the Office of the

State Prosecuting Attorney, P.O. Box 12405, Capitol Station, Austin, Texas 78711, on the II

day of.TVoly , 2015.




                                           David Blaine McKinley                   T




PRO SE MOTION FOR AN EXTENSION OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW - Page3